DETAILED ACTION-

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-21 are pending.  
Claims 12-13 are withdrawn.
Claims 1-11 and 14-21 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention, and 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claims 10-11 and 19-20, Claims 10/19 and 11/20 recite the particles being surrounded by a curved surface and an oxide film, respectively. This renders the claims indefinite because it is unclear whether these limitations are additional elements beyond the recited oxide layer of amended Claim 1. Accordingly, the applicant’s disclosure does not provide evidence that these are intended as additional elements, but instead are remnants following the newly added amendment that were not removed from the claim set. Accordingly, the examiner is interpreting Claims 10-11 and 19-20 as if the recited limitations would be satisfied by the oxide layer of Claim 1, to aid in compact prosecution. 
Under the examiner’s interpretation of Claims 10-11 and 19-20, the recitations of Claims 10-11 and 19-20 fail to further limit the claim on which Claims 10-11 and 19-20 depend, i.e.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, cited previously, in view of Kim et al. (“High-frequency magnetic properties of soft magnetic cores based on nanocrystalline alloy powder prepared by thermal oxidation”, Kim), and evidenced by Osaka and Anhalt, both cited previously.
Regarding Claim 1, Kudo teaches a Fe-based crystalline alloy powder with a crystal grain size of 30 nm or less (Claim 1). Kudo further teaches wherein the d50 of the particles is 1-40 μm (Paragraph [0069]), based on laser diffractometry (Paragraph [0070]), and more preferably 3-30 μm, which overlaps the instantly disclosed range (3.5-35 μm), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding the limitation of 0-8% by volume of particles have a particle diameter of 2 μm or less, since (i) Kudo teaches on soft magnetic alloy powders (Paragraph [0003]), (ii) magnetically soft materials have a low coercivity by definition (Osaka, cited previously, Abstract), and (iii) coercivity is linearly and inversely proportional to particle diameter (Anhalt, cited previously, Abstract), one of ordinary skill in the art would recognize that minimizing the quantity of particles with a small diameter and would have optimized, by routine experimentation, the amount of particles with a diameter of less than 2 μm in the soft magnetic metal powder of Kudo to obtain a desired coercivity (In re Boesch, 617 F.2d. 272, 205 USPQ In re Aller, 105 USPQ 223).
Kudo does not teach the particles comprising an oxide film at a surface layer part and a film thickness of the oxide film of 2-50 nm. Analogous art by Kim, which also teaches on nanocrystalline soft magnetic particles (Abstract); teaches oxidizing the surface of the particles to provide a surface oxide layer (Abstract), with a thickness of 15-500 Å (Page 2425, Paragraph 2, Lines 8-18, of the second paragraph that continues from the left column to right column), or 1.5-50 nm, which overlaps the present range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to oxidize the particles of Kudo, as taught by Kim, because an oxide layer reduces core loss remarkably and the DC-bias property is improved significantly (Kim – Abstract), both of which are desirable properties in soft magnetic particles, and would improve particles of Kudo, with a reasonable expectation of success (see MPEP 2143, Example D).
Regarding Claim 3, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo further teaches a coercive force of 7.98 A/m or more and 160 A/m or less, and more preferably 39.9 A/m or more and 120 A/m or less (Paragraph [0071]), which falls within the specified range.
Regarding Claims 4-6, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. The examiner submits that the above discussion in 
Regarding Claim 7, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 8, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Below is a comparison between the composition of Kudo and instant Claim 8 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious. Id.
Element
Instant Claim 8
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)
Nb + Mo
0-6.0 (excluding 0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance


Regarding Claim 9, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 8. Kudo further teaches wherein a content of Mo is more than 0 atom% and less than 4.0 atom%; Kudo teaches 0.1-30% (Claim 1 and Paragraph [0006]), which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claims 10-11, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Kim further teaches the Fe-based alloy particles is surrounded by a curved surface and that the particles comprise an oxide film at a surface layer (Kim – Abstract; see discussion above for 112(b) and Claim 1).
Regarding Claim 21, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Kim further teaches wherein the oxide film includes Fe, Si, Cu, and B (see Figure 6). Figure 6 of Kim corresponds to an oxide film thickness of 50 nm (Page 2425, Paragraph 2, Lines 8-18, of the second paragraph that continues from the left column to right column), and indicates that within the first 50 nm of the particles, i.e., the oxide film, Fe (circles), Si (rotated triangles), Cu (open diamonds) and B (triangles) are all contained, i.e., above 0% atomic.
Claims 2, 14-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Kim, as applied to Claim 1 above, and further in view of  Maeda, cited previously.
Regarding Claim 2, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo is silent on a range (d90-d10-)/d50. Analogous art by Maeda, which also teaches on a soft magnetic Fe-based alloy, teaches a range for (d90-d10)/d50 -of 0.5-3 (Paragraph 0059]), which overlaps the instantly disclosed range (1.00-4.00), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the (d90-d10-)/d50 range to match the range taught by Maeda because within said range results in a variation in particle diameter that is relatively small, it reduces the mixing probability of coarse particles, and suppresses eddy current loss in a dust core (Paragraph 
Regarding Claim 14, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 2. Kudo further teaches a coercive force of 7.98 A/m or more and 160 A/m or less, and more preferably 39.9 A/m or more and 120 A/m or less (Paragraph [0071]), which falls within the specified range.
Regarding Claims 15-16, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 14. The examiner submits that the above discussion in Claim 1 above also applies to instant Claims 15-16, and are therefore rejected using the same reasoning.
Regarding Claim 17, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 14. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 18, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 17. Below is a comparison between the composition of Kudo and instant claim 18 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 18
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)

0-6.0 (excluding 0)
0.1-30
Mo
0-4.0 (excluding 0 and 4.0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance


Regarding Claims 19-20, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Kim further teaches the Fe-based alloy particles is surrounded by a curved surface and that the particles comprise an oxide film at a surface layer (Kim – Abstract; see discussion above for 112(b) and Claim 1).

Response to Arguments
Applicant’s arguments and amendments, see Remarks Pages 6-8, filed on 02 November 2021, with respect to the rejections of Claims 1-11 and 14-20 under 35 USC 103 have been fully considered and are partially persuasive. 
Specifically, the applicants have amended Claim 1 to include an oxide layer with a thickness of 2-50nm (feature B), which distinguishes the present claims over the prior art reference Kato, which fails to teach the thickness limitation, and therefore the argument is persuasive.
The applicants further argue that feature C (particle diameter of 2 μm or less contained at 0-8% by volume) is not taught by the prior art. This is not persuasive. Anhalt serves as a non-limiting reference that demonstrates a correlation of the relationship between diameter and coercivity that would be well-known among ordinarily skilled artisans in the soft magnetic art; namely, that a reduction in soft magnetic particle diameter increases the coercivity. One of i.e., the multi-domain region. Further, an ordinarily skilled artisan in the soft magnetic art would know that the multi-domain region for soft-magnetic particles is O(μm), not O(nm) (see Lee et al. “Magnetic multi-granule nanoclusters” – Figure 4, cited previously), whereby by O refers to order of magnitude, wherein particles of 1-2 μm would exist. Therefore, an ordinarily skilled artisan would recognize that within the particle diameter range of Kudo, the low end, i.e., 1 μm or preferably 3 μm, would have a higher coercivity than the high end, i.e., 40 μm or preferably 30 μm. Therefore, an ordinarily skilled artisan would recognize the benefit of minimizing the presence of small particles (<2 μm) in a soft magnetic powder, as doing so would result in lower coercivity, which would be more desirable, and doing so would have been obvious and would have optimized, by routine experimentation.
The examiner notes that the arguments and amendments to Claim 1, pertaining to the thickness of the oxide film, are the only persuasive argument to distinguish Claim 1 over the prior art of record, and therefore the previous rejections are withdrawn on this basis. Emphasis added. However, upon further consideration, a new grounds of rejection over Claims 1-11 and 14-21 is made over Kudo, in view of Kim and Maeda, as evidenced by Osaka and Anhalt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUMERA N. SHEIKH/                                                                                    Supervisory Patent Examiner, Art Unit 1784                                                                                                                    
/JOHN D SCHNEIBLE/Examiner, Art Unit 1784